DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 contains the phrase “further comprising one or more control surfaces on or about the aircraft” which renders the claim indefinite because it is not possible to ascertain if the phrase refers the “one or more control surfaces” on the airframe from claim 31 or a new set of control surfaces.  As best understood the phrase refers to the control surfaces of claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13-21,28-35 are rejected under 35 U.S.C. 102(a2) as being anticipate by Ljung (US Publication Number 20180016022).
Regarding claim 1, Ljung discloses a distributed propulsion system for an aircraft (Figures 1-6 and 8-10) comprising: a frame (Figure 3 elements 1, 1’ and 1’’’); a plurality of hydraulic motors disposed within or attached to the frame in a distributed configuration (Figure 3 elements 11, 21, 31, and 41); a propeller operably connected to each of the variable displacement hydraulic motors (Figure 3 elements 10, 20, 30, and 40); a source of hydraulic power disposed within or attached to the frame and coupled to each of the plurality of hydraulic motors disposed within or attached to the frame (Figure 3 element 2); a plurality of controllers, each controller coupled to the source of hydraulic power, and to one of the hydraulic motors to control a speed and a torque of the hydraulic motor (Figure 3 elements 13, 23, 33, and 43, Paragraph 77); and one or more processors communicably coupled to each controller (Figures 3 and 4 element 6).
Regarding claim 2, Ljung discloses the above distributed propulsion system wherein the hydraulic motors are selected based on at least one of aerodynamics, propulsive efficiency, structural efficiency, aeroelasticity, or weight of the aircraft (Paragraph 25).
Regarding claim 13, Ljung discloses the above distributed propulsion system wherein the propeller is at least one of a variable pitch, a constant pitch, a rear folding, or a forward folding propeller (Ljung, Paragraphs 69-70).
Regarding claim 14, Ljung discloses the above distributed propulsion system wherein each controller is coupled to one of the hydraulic motors via a mechanical shaft (Ljung, Figure 3 elements 17, 27, 37 and 47 and Figure 4 element 17).
Regarding claim 15, Ljung discloses the above distributed propulsion system wherein the variable displacement hydraulic motors are self-cooling (Ljung, Figure 3 element 4, Paragraph 78).  The examiner notes that the applicant does not provide a definition of “self-cooling”. The hydraulic motors of Ljung are cooled due to the manner in which they are operated and as such they can be considered to be “self-cooled”.
Regarding claim 16, Ljung discloses method for distributed propulsion of an aircraft comprising: providing a distributed propulsion system comprising: a frame (Figure 3 elements 1, 1’ and 1’’’); a plurality of hydraulic motors disposed within or attached to the frame in a distributed configuration (Figure 3 elements 11, 21, 31, and 41); a propeller operably connected to each of the hydraulic motors (Figure 3 elements 10, 20, 30, and 40); a source of hydraulic power disposed within or attached to the frame and coupled to each of the plurality of hydraulic motors disposed within or attached to the frame (Figure 3 element 2); a plurality of controllers, each controller coupled to the source of hydraulic power, and to one of the hydraulic motors to control a speed and a torque of the hydraulic motor (Figure 3 elements 13, 23, 33, and 43, Paragraph 77); and one or more processors communicably coupled to each controller (Figures 3 and 4 element 6) and controlling an operation, a speed and a torque of each of the plurality of hydraulic motors using the one or more processors via one of the controllers (Paragraph 77).
Regarding claim 17, Ljung discloses the above method further comprising: determining an aerodynamics, propulsive efficiency, structural efficiency, aeroelasticity or weight of the aircraft; selecting a number, size and type of the hydraulic motors necessary to provide distributed propulsion for powered operations of the aircraft; and selecting the source of hydraulic power having sufficient energy density to power the plurality of hydraulic motors connected to the propellers to operate the aircraft. (Ljung, Figures 1-6, Paragraph 25).
Regarding claim 18 Ljung discloses the above method further comprising controlling the aircraft using one or more control surfaces on or about the aircraft (Ljung, Figure 6 elements 57 and 58).
Regarding claim 19, Ljung discloses the above method wherein the aircraft is manned or unmanned (Ljung, Paragraph 86).
Regarding claim 20, Ljung discloses the above method wherein the aircraft is a helicopter or a vertical take off and landing aircraft (Ljung, Paragraph 65).
Regarding claim 21, Ljung discloses the above method further comprising controlling a pitch, roll and yaw movement of the aircraft via differential and vectoring thrust without a rotor cyclic and collective control (Ljung, Paragraphs 31, 32 and 68).
Regarding claim 28, Ljung discloses the above method wherein the propeller is at least one of a variable pitch, a constant pitch, a rear folding, or a forward folding propeller (Ljung, Paragraphs 69-70).
Regarding claim 29, Ljung discloses the above method wherein each controller is coupled to one of the hydraulic motors via a mechanical shaft (Ljung, Figure 3 elements 17, 27, 37 and 47 and Figure 4 element 17).
Regarding claim 30, Ljung discloses the above method wherein the variable displacement hydraulic motors are self-cooling (Ljung, Figure 3 element 4, Paragraph 78).  The examiner notes that the applicant does not provide a definition of “self-cooling”. The hydraulic motors of Ljung are cooled due to the manner in which they are operated and as such they can be considered to be “self-cooled”
Regarding claim 31, Ljung discloses an aircraft (Figures 3 and 6) comprising: an airframe (Figures 3 and 6 element 1’’) comprising one or more control surfaces (Figure 6 elements 57 and 58); plurality of hydraulic motors disposed within or attached to the airframe in a distributed configuration (Figure 3 elements 11, 21, 31, and 41); a propeller operably connected to each of the hydraulic motors (Figures 3 and 6 elements 10, 20, 30, and 40); a source of hydraulic power disposed within or attached to the frame and coupled to each of the plurality of hydraulic motors disposed within or attached to the frame (Figure 3 element 2); a plurality of controllers, each controller coupled to the source of hydraulic power, and to one of the hydraulic motors to control (Figure 3 elements  13, 23, 33 and 43, Paragraph 77).
Regarding claim 32, Ljung discloses the above aircraft further comprising one or more control surfaces on or about the aircraft (Figure 6 elements 57 and 58).
Regarding claim 33, Ljung discloses the above aircraft wherein the aircraft is manned or unmanned (Ljung, Paragraph 86).
Regarding claim 34, Ljung discloses the above aircraft wherein the aircraft is a helicopter or a vertical take off and landing aircraft (Ljung, Paragraph 65).
Regarding claim 35, Ljung discloses the above aircraft further comprising controlling a pitch, roll and yaw movement of the aircraft via differential and vectoring thrust without a rotor cyclic and collective control (Ljung, Paragraphs 31, 32 and 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 12, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung as applied to claims 1 and 16 above, and further in view of Buono et al. (hereinafter Buono, US Publication Number 20130183169)
Regarding claim 7, Ljung discloses the above distributed propulsion system wherein the source of hydraulic power comprises a turboshaft engine operably connected to a hydraulic pump (Ljung, Figure 3 elements 2 and 3, Paragraph 77), but fails to teach of the hydraulic pump being variable displacement.
However, Buono teaches of a similar propulsion system (Figure 1) wherein in the hydraulic pump is variable displacement (Figure 1 elements 18 and 16, Paragraph 43).
Regarding claim 7, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Ljung with the variable displacement pump of Buono for the predictable result of being able to exploit the entire torque conversion range of the propulsion system and controlling the aircraft by only changing the speed of the motor (Buono, Paragraph 43).
Regarding claim 12, Ljung discloses the above distributed propulsion system wherein the plurality of hydraulic motors comprise 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25 hydraulic motors (Ljung, Figures 1-3 and 5-6), but fails to teach of the hydraulic motors being variable displacement.
However, Buono teaches of a similar propulsion system (Figure 1) wherein in the hydraulic motors are variable displacement (Figure 1 elements 26 and 70, Paragraph 43).
Regarding claim 12, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Ljung with the variable displacement pump of Buono for the predictable result of being able to exploit the entire torque conversion range of the propulsion system and controlling the aircraft by only changing the speed of the motor (Buono, Paragraph 43).
Regarding claim 22, Ljung discloses the above method wherein the source of hydraulic power comprises a turboshaft engine operably connected to a hydraulic pump (Ljung, Figure 3 elements 2 and 3, Paragraph 77), but fails to teach of the hydraulic pump being variable displacement.
However, Buono teaches of a similar propulsion system (Figure 1) wherein in the hydraulic pump is variable displacement (Figure 1 elements 18 and 62, Paragraph 43).
Regarding claim 22, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ljung with the variable displacement pump of Buono for the predictable result of being able to exploit the entire torque conversion range of the propulsion system and controlling the aircraft by only changing the speed of the motor (Buono, Paragraph 43).
Regarding claim 27, Ljung discloses the above method wherein the plurality of hydraulic motors comprise 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, or 25 hydraulic motors (Ljung, Figures 1-3 and 5-6), but fails to teach of the hydraulic motors being variable displacement.
However, Buono teaches of a similar propulsion system (Figure 1) wherein in the hydraulic motors are variable displacement (Figure 1 elements 26 and 70, Paragraph 43).
Regarding claim 27, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ljung with the variable displacement pump of Buono for the predictable result of being able to exploit the entire torque conversion range of the propulsion system and controlling the aircraft by only changing the speed of the motor (Buono, Paragraph 43).
Regarding claim 30, Ljung as modified by Buono discloses the above method wherein the variable displacement hydraulic motors are self-cooling (Ljung, Figure 3 element 4, Paragraph 78).  The examiner notes that the applicant does not provide a definition of “self-cooling”. The hydraulic motors of Ljung are cooled due to the manner in which they are operated and as such they can be considered to be “self-cooled”.
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung as modified by Buono as applied to claims 1 and 16 above, and further in view of Leng (US Publication Number 20140097290).
Regarding claim 26, Ljung discloses the above method, but fails to teach of the aircraft being a closed wing aircraft.
However, Leng teaches of a similar method (Figures 1 and 6) wherein the aircraft is a closed wing aircraft (Paragraph 63).
Regarding claim 26, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ljung with the closed wing of Leng for the predictable result of reducing the vortex drag of the aircraft.
Regarding claim 36, Ljung discloses the above distributed propulsion system, but fail to teach of the aircraft being a closed wing aircraft.
However, Leng teaches of a similar aircraft (Figures 1 and 6) wherein the aircraft is a closed wing aircraft (Paragraph 63).
Regarding claim 36, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Ljung with the closed wing of Leng for the predictable result of reducing the vortex drag of the aircraft.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Regarding the argument that claim 31 (the arguments state “claim 1”, but this in the section of the arguments for claim 31) does not cite “variable displacement hydraulic motors”, the examiner agrees and regrets any confusion the typographical error may have caused.
Regarding the argument that Ljung does not disclose controllers, the examiner notes that the claim does note specify a particular type of controller, merely the controller’s position.  As the control valve controls the amount of hydraulic fluid that flow to the associated motor and therefor controls the speed and torque of the hydraulic motor as stated in Paragraph 77 of Ljung, the control valve can be considered a controller placed as claimed.  Control unit 6 of Ljung is not cited a controller as claimed and therefor does not have to be connected between the source of hydraulic power and one of the motors.
Regarding the argument that Buono does not disclose “a plurality of controllers” as claimed, the examiner notes that Buono was not used to reject this claim limitation.
Regarding the argument that Ljung does note disclose variable displacement hydraulic motors, the examiner agrees.  The rejection in the previous action neglected to add the proper citation from Buono that was used in claims 1 and 16 (on which claims 12 and 27 depend).  The examiner notes that the combination of Ljung and Buono as cited in both this action and the previous action does disclose the clamed system and method with variable displacement hydraulic motors.
Regarding the argument that Ljung does not teach a “mechanical shaft” as claimed, the examiner notes that a pipe or tube is considered a shaft.  The claims do not require any particular type of shaft or that the shaft have any particular function and as such the bleed line of Ljung can be considered to be a “mechanical shaft”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644